DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Finality
The Office Action issued April 26, 2021 was listed as non-final on the PTO-326 form cover sheet, but contained the finality paragraphs in the text of the rejection. Because the cover sheet is controlling, the April 26 rejection is treated as non-final, even though it was eligible to be a final rejection. The April 26 rejection also failed to address several claims. These claims have been rejected in the instant action, necessitating this rejection be non-final as well.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-17, 20, & 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tryber et al. (US2016/0060887).
	Tryber et al. disclose; Regarding claim 1, an inspection system (robot 10 and sensor 520) comprising: an inspection vehicle (10) having a propulsion device (impeller) operable in an enclosed tank at least partially filled with a liquid medium (Abstract); at least one sensor (520) operable with the inspection vehicle; a control system (510) including an electronic controller in electronic communication with the inspection vehicle; and one or more maintenance tools (brushes) operable with the inspection vehicle (Figs 4-7C, 9); Regarding claim 16, a method for performing maintenance operations within a housing at least partially filled with a liquid, the method comprising: moving a liquid propelled inspection vehicle within the housing; sensing, with a sensor, a region within the housing that requires maintenance; and performing a maintenance procedure on the region with the inspection vehicle (Abstract; Figs 4-7C, 9); Regarding claim 23, an inspection and maintenance system comprising: an inspection vehicle maneuverable within a housing at least partially filled with a liquid medium; a control system 
Regarding claim 16, a method for performing maintenance operations within a housing at least partially filled with a liquid, the method comprising: moving a liquid propelled inspection vehicle within the housing; sensing, with a sensor, a region within the housing that requires maintenance; and performing a maintenance procedure on the region with the inspection vehicle (Abstract; Figs 4-7C, 9), wherein the maintenance procedure includes repairing an outer surface and/or repairing a structural defect of a component within the housing ([0033],[0034]).
Regarding claim 23, an inspection and maintenance system comprising: an inspection vehicle maneuverable within a housing at least partially filled with a liquid medium; a control system operable for locating an area requiring maintenance and/or repair; and one or more tools operably coupled with the inspection vehicle configured to perform a repair procedure and/or a maintenance procedure on a component surrounded by the liquid medium,  wherein the repair procedure includes repairing an outer surface and/or repairing a structural defect of the component surrounded by the liquid medium ([0027],[0033],[0034])(Abstract; Figs 4-7C, 9).
Regarding claims 2 and 30, the one or more maintenance tools includes at least one of a suction pump ([0102]), a grasping device (arm 200 grasps brush 29), a cutting device, an impact device (hull), a magnet, a welder and a rotary tool. Regarding claims 3 and 24, wherein the one or more maintenance tools include suction pump ([0021]), and the suction pump (vacuum system) is in fluid communication with an inlet port formed in a housing of the inspection vehicle ([102]-[104]; Figs 5 ,6). Regarding claims 4 and 25, an outlet port formed in the housing of the inspection vehicle, the outlet port (41-46) in fluid communication with the inlet port ([0091]; Figs 7A-C). Regarding claim 5, the suction pump is operable for drawing in a quantity of the liquid with entrained solid particulate through the inlet port and for discharging the liquid and solid particulate through the outlet port ([0102]-[104]: figs 5,6). Regarding claims 6,17,26, a filter (114) positioned proximate to the outlet port, the filter configured to trap solid Regarding claim 7, the one more  maintenance tool includes a suction pump, and the suction pump includes a rotatable impeller ([0021],[102]). Regarding claim 8, the impeller is operable to also provide a propelling thrust for the inspection vehicle within the liquid medium ([0091],[102]-[0104]; Figs 5-7C). Regarding claims 9 and 27, the one or more maintenance tools includes a repair apparatus ([0091],[0102]-[0104]; Figs 5-7C). Regarding claim 10, the repair apparatus incudes one or more injector nozzles coupled to the inspection vehicle([0091],[0102]-[0104]; Figs 5-7C brushes 21-14,29 compress water injector nozzles for injecting water onto the vehicle).  Regarding claims 15 and 20, the repair apparatus is operable to repair a structural defect, an outer surface defect and/or an insulation layer defect ([0091],[0102]-[0104j; Figs 5-7C; Brushes (21-24,29) are operable to repair (clean) a structural defect (debris), an outer layer and/or an insulation layer defect (cleaning of debris which have been deposited on the layer). Regarding claim 18, the maintenance procedure includes repairing an outer surface and/or repairing a structural defect of a component within the housing ([0091],[0102]-[0104j; Figs 5-7C; cleaning with brushes constitute repairing). Regarding claim 20, the repairing includes ejecting a liquid compound from the inspection vehicle onto the component ([0091],[0102]-[0104]; Figs 5-7C; compound (water) ejection).
Claim 11 recites that the injector nozzles eject a liquid repair compound onto the damaged component.  The step of ejecting a compound is a method step that is interpreted as an intended use. Thus, the nozzle of Tryber merely needs to be capable of ejecting liquid compounds, which is it because that is what nozzles do. Tryber also specifically teaches that a cleaning liquid, in the form of water, is squirted at the debris ([0027]). The compound is not deemed a structural element of the system because it is easy to envision embodiments having a nozzle with a threaded end designed to mate with non-system hoses and reservoirs. As such, the compound need not inherently be part of the system. Applicant may (if supported by the specification) amend the claims to recite the system contains a reservoir that in turn contains the compound. This would render the compound a structural element of the system.  Claim 28 even more explicitly lists the intended element as it merely recites that the nozzle is configured to eject a repair compound and makes no effort to claim the compound itself. As a result, the properties of the compound recited in claims 12-14 and 29 are irrelevant and have no patentable weight.

Allowable Subject Matter
Claims 19, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowable because the prior art does not teach using the recited method to repair a high tension coil [whose] outer surface is…formed from an insulation material.  
Claim 21-22 are allowable because the method step affirmatively recites the compounds and the prior art does not teach such a method using a light curing compound (claim 22) such as the compounds listed in claim 21.

Response to Arguments
Applicant’s arguments have been considered but are not persuasive. Applicant first asserts that Tryber is non-analogous art because it relates to a pool cleaning robot, rather than an inspection and repair device for an electrical transformer. This assertion is irrelevant because art that fully anticipates a claim (i.e. a 102 rejection) need not be analogous.
Applicant then argues that Tryber fails to teach that the sensor is configured to transmit a location of a damaged component as recited in claim 1.  Applicant asserts that Tryber merely has sensors that look for debris. This is incorrect because the use of the sensor is just that, an intended use. The term configured is interpreted under patent law that the structure in question must be capable of the intended use without additional modification. An image sensor (i.e. a camera system) as taught by Tryber is capable of looking for damage. It is capable of looking at anything. Thus, Tryber anticipates this feature. 
Applicant next argues that Tryber fails to anticipate claim 16 because Tryber does not repair an outer surface [or] a structural defect of the component. Yet debris stuck to a pool component constitutes a defect of sorts. In the absence of a narrower definition of the recited defect such an interpretation lies within the broadest reasonable interpretation of the claim. By cleaing away this debris, the defect is repaired.
Finally, regarding claim 23, the step of repair is an intended use because claim 23 is not a method step. The device of Tryber is capable of performing a maintenance procedure in the form of the cleaning taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726